              Case 2:18-cr-00092-RAJ Document 69 Filed 02/15/19 Page 1 of 8




 1                                                THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,                    )   No. CR 18-0092-RAJ
                                                  )
 9                  Plaintiff,                    )   DEFENDANTS’ REPLY: MOTION
                                                  )   ASSERTING PRIVILEGE, IN PART,
10             v.                                 )   AND WAIVING PRIVILEGE IN PART
                                                  )   REGARDING KARR TUTTLE
11   BERNARD ROSS HANSEN, and                     )   DOCUMENTS
     DIANE RENEE ERDMANN,                         )
12                                                )   Hearing Date: February 27, 2019
                    Defendants.                   )
13                                                )

14
            In its opposition to the defense motion asserting privilege to specific Karr Tuttle
15
     documents, Dkt. 63, the government erroneously urges this Court to assume that the
16
     Mint – for all purposes – was the sole client of Karr Tuttle. In doing so, the government
17
     ignores the engagement letter, which is addressed to Mr. Hansen and specifically states,
18
     “In addition [to the Audit of the Mint], we will advise and counsel regarding ongoing
19
     developments related to your business including any government inquiry,” i.e., a
20
     criminal investigation, and, “Thank you for engaging Karr Tuttle PC to represent,
21
     advise, and counsel you and your business.” Ex. 3 (Dkt. 63-3 at 1) (emphasis added).
22
     The government’s argument also requires this Court to ignore the reason giving rise to
23
     Karr Tuttle’s engagement as counsel for Mr. Hansen and the Mint, i.e., Mr. Fullington’s
24
     letter to Mr. Hansen stating that, in Mr. Fullington’s opinion, the Mint “and Ross
25
     Hansen are more likely than not engaging in business practices that amount to fraud,
26
       DEFENDANT’S REPLY TO GOVERNMENT’S                         FEDERAL PUBLIC DEFENDER
       RESPONSE TO MOTION ASSERTING                                 1601 Fifth Avenue, Suite 700
       PRIVILEGE, IN PART, AND WAIVING                                Seattle, Washington 98101
       PRIVILEGE IN PART REGARDING KARR                                          (206) 553-1100
       TUTTLE DOCUMENTS
       Bernard Hansen et al.; CR18-92RAJ - 1
              Case 2:18-cr-00092-RAJ Document 69 Filed 02/15/19 Page 2 of 8




 1   misappropriation of customer funds, and Ponzi scheme.” Ex. 4 (Dkt. 63-4 at 1). Finally,
 2   the government argues that the decision to ultimately refer Mr. Hansen to another
 3   defense attorney is proof that the Mint was the client. However, the change in counsel
 4   simply reflects counsel’s compliance with the Rules of Professional Conduct where a
 5   potential conflict became an actual conflict of interest.
 6
        A. Mr. Hansen and Ms. Erdmann can assert a privilege to communications
 7         with the Karr Tuttle attorneys.

 8          The Government suggests that the defendants cannot meet three factors set forth

 9   in United States v. Graff, 610 F.3d 1148 (9th Cir. 2010). The government’s primary

10   argument is that the Mint, not Mr. Hansen or ultimately Ms. Erdman, was the “client.”

11   Dkt. 66 at 5. Secondarily, the government asks the Court to assess whether the

12   communications at issue were not made “in confidence” and whether Mr. Hansen

13   waived privilege relating to the subject matter to which he asserts privilege. Id. At 6-7.

14   Mr. Hansen was clearly a client for purposes of the attorney-client relationship.

15          “A personal attorney-client relationship with corporate counsel can be

16   established by implication or through circumstantial evidence.” United States v.

17   Trombetta, No. 13-227, 2015 WL 4406426, *19 (W.D. PA, July 20, 2015). Here, as

18   outlined below, each of the Graf factors is satisfied in this case and Mr. Hansen can

19   assert privilege to all of the communications with the Karr Tuttle attorneys or, as he has

20   done, in part. In support of this motion, the defense submits declarations from Mr.

21   Hansen and Ronald Friedman addressing each Graf factor. See Exhibit 6 (Declaration

22   of Ross Hansen) and Exhibit 7 (Declaration of Ronald Friedman).

23          1. Mr. Hansen approached Karr Tuttle seeking legal advice.

24          There really can be little dispute regarding this factor. Mr. Hansen was alarmed

25   by the accusation made in the Fullington memo, so he sought outside legal advice from

26   his prior criminal defense lawyer, who referred him to Ron Friedman, a former United
       DEFENDANT’S REPLY TO GOVERNMENT’S                         FEDERAL PUBLIC DEFENDER
       RESPONSE TO MOTION ASSERTING                                 1601 Fifth Avenue, Suite 700
       PRIVILEGE, IN PART, AND WAIVING                                Seattle, Washington 98101
       PRIVILEGE IN PART REGARDING KARR                                          (206) 553-1100
       TUTTLE DOCUMENTS
       Bernard Hansen et al.; CR18-92RAJ - 2
              Case 2:18-cr-00092-RAJ Document 69 Filed 02/15/19 Page 3 of 8




 1   States Attorney, who specializes in regulatory compliance and white collar criminal
 2   defense at Karr Tuttle & Campbell. See https://www.karrtuttle.com/ronald-j-friedman/.
 3
            2. Mr. Hansen sought advice in his personal capacity rather than his
 4             representative capacity.

 5          One of the factors addressed by the Court in Trombetta is “whether the officer’s

 6   personal liability or criminal exposure were discussed with corporate counsel.” Id.

 7   (citing In re Bevill, 805 F.2d 120, 124 (3d Cir. 1986)). Without question, Mr. Hansen’s

 8   personal liability or criminal exposure were discussed with Karr Tuttle.

 9          For example, Mr. Hansen was alarmed by the implication in the Fullington

10   memo that he could be criminally prosecuted just like Mr. Tulving. He went to his prior

11   criminal defense lawyer initially. In his declaration, Mr. Hansen states he clearly sought

12   representation for himself. See Exhibit 6 (Hansen Declaration). The Karr Tuttle attorney

13   – privy to the Fullington memorandum -- understood Mr. Hansen was seeking legal

14   advice in his individual capacity and the company, although he viewed them as one-in-

15   the same. Exhibit 7 (Friedman Declaration). The fact that the Mint was identified, along

16   with Mr. Hansen individually, in the retainer agreement and the Mint paid the Karr

17   Tuttle bills does not change the conclusion that Mr. Hansen was seeking advice for

18   himself. The engagement was not limited in scope to the Mint. Moreover, this company

19   was a sole proprietorship. Any expenses that the Mint incurred simply meant that Mr.

20   Hansen’s profits, if any, would have been diminished. An organization can agree to pay

21   the legal fees provided for an individual officer.

22          3. Counsel communicated with Mr. Hansen in his individual capacity, knowing
23             a possible conflict could arise.
            Karr Tuttle did not have a pre-existing relationship with the Mint. This is not a
24
     situation where counsel was providing a variety of legal services related to the
25
     operation of the business and was then asked about criminal matters. Mr. Friedman
26
       DEFENDANT’S REPLY TO GOVERNMENT’S                        FEDERAL PUBLIC DEFENDER
       RESPONSE TO MOTION ASSERTING                                1601 Fifth Avenue, Suite 700
       PRIVILEGE, IN PART, AND WAIVING                               Seattle, Washington 98101
       PRIVILEGE IN PART REGARDING KARR                                         (206) 553-1100
       TUTTLE DOCUMENTS
       Bernard Hansen et al.; CR18-92RAJ - 3
                Case 2:18-cr-00092-RAJ Document 69 Filed 02/15/19 Page 4 of 8




 1   recognized the possibility of a conflict but, because the Mint was basically Mr.
 2   Hansen’s alter-ego, he believed no conflict existed. Exhibit 7 (Friedman Declaration).
 3   Once a receiver was appointed to run the Mint, it became an actual conflict which
 4   required new counsel for Mr. Hansen.
 5           4. The conversations were confidential.
 6           Mr. Hansen was the only person to seek advice from Karr Tuttle. No other
 7   employee was involved in meetings where advice was given. In fact, several email
 8   communications between counsel and Mr. Hansen were in fact, identified as
 9   confidential and “intended only for the use of the intended recipient(s), i.e., Mr.
10   Hansen. See, e.g., Ex. 6. Nor is there any evidence that he shared the substance of his
11   communications with Karr Tuttle such that the privilege was waived.
12           Mr. Hansen agrees that the interactions that Dino Vasquez had with Mint
13   employees are not subject to privilege. However, that does not waive all
14   communications with counsel or mean that the Audit is not privileged. Counsel is
15   expected to investigate, interview witnesses, and make observations. The fact that other
16   people thereby knew an investigation took place does not mean that the private
17   conversations with counsel are not still subject to privilege. 1
18
             5. The subject of the conversations with Karr Tuttle concerned Mr. Hansen’s
19              personal liability.

20           Most corporate counsel privilege cases address circumstances in which the

21   corporation is not a sole proprietorship. Courts have modified the Bevill test (adopted

22   by the Ninth Circuit, see Graf, 610 F.3d at 1159-60) for closely-held corporations. The

23   First and Tenth Circuits have interpreted the fifth Bevill factor flexibly to permit the

24   individual to assert an individual attorney-client where, “the communication between a

25
     1
      The government asks the Court to inquire into the identity of a person named Taylor identified in one of the
26   emails. Mr. Taylor is a private investigator who likely worked with Mr. Wyatt.
       DEFENDANT’S REPLY TO GOVERNMENT’S                                        FEDERAL PUBLIC DEFENDER
       RESPONSE TO MOTION ASSERTING                                                 1601 Fifth Avenue, Suite 700
       PRIVILEGE, IN PART, AND WAIVING                                                 Seattle, Washington 98101
       PRIVILEGE IN PART REGARDING KARR                                                             (206) 553-1100
       TUTTLE DOCUMENTS
       Bernard Hansen et al.; CR18-92RAJ - 4
              Case 2:18-cr-00092-RAJ Document 69 Filed 02/15/19 Page 5 of 8




 1   corporate officer and corporate counsel specifically focuses upon the individual
 2   officer’s personal rights and liabilities …. Even though the general subject matter of the
 3   conversation pertains to matters within the general affairs of the company.” In re Grand
 4   Jury Subpoena, 274 F.3d 563, 572 (1st Cir. 2001) (quoting In re Grand Jury
 5   Proceedings, 156 F.3d 1038, 1041 (10th Cir.1998)). For example, the test may be met
 6   where the corporate officer discusses his individual liability for jail time arising from
 7   conduct interrelated with corporate affairs “because the officer’s potential prison
 8   sentence is outside the scope of the corporations’ concerns and affairs.” In re Grand
 9   Jury Proceedings, 156 F.3d at 1041.
10          In this case, the potential criminal liability of the Mint was co-extensive with Mr.
11   Hansen’s personal liability. Mr. Hansen and the Mint were inseparable.
12
        B. Even if Mr. Hansen’s communications with Karr Tuttle related to the audit
13         are not privileged, the subsequent communications related to the FBI
           investigation and his personal exposure to criminal prosecution are still
14         privileged.
15          The government argues that “parsing the specifics of subject matter waiver is
16   unnecessary” because, according to the government, the holder of the privilege was the
17   Mint and the Trustee waived privilege. Dkt. 66 at 7. However, the attorney-client
18   privilege is not an “all or nothing” matter. For example, in Bevill, the case which
19   provides the five-factor test for corporate counsel, the trial court allowed the party
20   seeking the privilege to demonstrate that some of the communications were personal
21   and protected communications relating the principals’ personal liabilities. In re Bevill,
22   Bresler and Schulman Asset Mgmt. Corp., 805 F.2d 120, 125 (3rd Cir. 1986); see also
23   Transcontinental Refrigerated Lines, Inc. v. New Prime, Inc., No. 13-2163, 2014 WL
24   2471936, *7 (M.D. PA, June 3, 2014) (applying Bevill test to assess which
25   communications between a corporate officer and corporate counsel implicated the
26   corporation’s privilege, and which implicated the officer’s personal privilege). Thus,
       DEFENDANT’S REPLY TO GOVERNMENT’S                         FEDERAL PUBLIC DEFENDER
       RESPONSE TO MOTION ASSERTING                                 1601 Fifth Avenue, Suite 700
       PRIVILEGE, IN PART, AND WAIVING                                Seattle, Washington 98101
       PRIVILEGE IN PART REGARDING KARR                                          (206) 553-1100
       TUTTLE DOCUMENTS
       Bernard Hansen et al.; CR18-92RAJ - 5
                Case 2:18-cr-00092-RAJ Document 69 Filed 02/15/19 Page 6 of 8




 1   even if the Karr Tuttle’s primary relationship was with the corporation, this Court still
 2   must “parse the specifics of subject matter waiver.”
 3            In this case, Mr. Hansen filed for bankruptcy on April 1, 2016, and a receiver
 4   was appointed on April 12, 2016. The communications to which Mr. Hansen does not
 5   waive the privilege took place either shortly before or soon after the bankruptcy
 6   proceeding was initiated. By then, there could be no confusion regarding the identity of
 7   “the client.” Furthermore, Diane Erdmann’s communications with Mr. Friedman took
 8   place well after the trustee took over the Mint. For clarity, the communications to which
 9   Mr. Hansen asserts a privilege are set forth below.
10
           Bates        Subject       Date        From:      To:           Summary
11
           pages
12         55343.346    Request       4/19/16     Friedman   Frush,        Client referral
                                                             Vasquez
13         55343.335    Conference 4/11/16        Wyatt      Hansen,       Criminal
14                      Yesterday                            Friedman,     investigation
                                                             Taylor
15         55343.334  NWTM            4/7/16      Wyatt      Friedman      Initial contact
                      and Ross
16
                      Hansen
17         55343.330- Attorney-       4/4/16      Friedman   Hansen,       Criminal
           333        client                                 Vasquez       investigation
18                    privilege
19         55343.     Attorney-       4/3/16      Hansen     Friedman      Criminal
           328-329    client                                               investigation
20                    privilege
           55343.     Attorney-       4/3/16      Friedman   Hansen,       Criminal
21         327        client                                 Vasquez       investigation
22         55343.     Tulving         3/29/16     Friedman   Hansen        Tulving prosecution
           221-226    Docs
23
24
     //
25
26
          DEFENDANT’S REPLY TO GOVERNMENT’S                        FEDERAL PUBLIC DEFENDER
          RESPONSE TO MOTION ASSERTING                                1601 Fifth Avenue, Suite 700
          PRIVILEGE, IN PART, AND WAIVING                               Seattle, Washington 98101
          PRIVILEGE IN PART REGARDING KARR                                         (206) 553-1100
          TUTTLE DOCUMENTS
          Bernard Hansen et al.; CR18-92RAJ - 6
              Case 2:18-cr-00092-RAJ Document 69 Filed 02/15/19 Page 7 of 8




 1      C. Diane Erdmann’s communications with Karr Tuttle are privileged.
 2          Ms. Erdman’s communications with Karr Tuttle are not complicated by the
 3   corporate relationship. She is not an owner of the Mint. Thus, there can be no doubt that
 4   she was the client of Karr Tuttle.
 5      D. Conclusion.
 6          The government agrees that the Court should determine in camera whether the
 7   defense motion asserting privilege in part should be granted. For the reasons stated
 8   above, the defendants respectfully request that this Court find that the emails identified
 9   above, as well as communications with the Karr Tuttle attorneys related to the criminal
10   investigation, be protected as privileged.
11          If so granted, the government further asks this Court to provide the parties with
12   direction on how to proceed with potential Karr Tuttle witnesses. Dkt. 66 at 1. If
13   granted, the Court should direct the government to inform its Karr Tuttle witnesses that
14   they cannot discuss these aspects of the representation with the government or
15   introduce the communications at trial.
16          DATED this 15th day of February, 2019.
17
                                                  Respectfully submitted,
18
                                                  s/ Dennis Carroll
19                                                s/ Jennifer E. Wellman
                                                  Attorneys for Bernard Ross Hansen
20
                                                  Assistant Federal Public Defenders
21
                                                  s/ Michael G. Martin
22                                                Attorney for Diane Renee Erdmann
23
24
25
26
       DEFENDANT’S REPLY TO GOVERNMENT’S                          FEDERAL PUBLIC DEFENDER
       RESPONSE TO MOTION ASSERTING                                  1601 Fifth Avenue, Suite 700
       PRIVILEGE, IN PART, AND WAIVING                                 Seattle, Washington 98101
       PRIVILEGE IN PART REGARDING KARR                                           (206) 553-1100
       TUTTLE DOCUMENTS
       Bernard Hansen et al.; CR18-92RAJ - 7
               Case 2:18-cr-00092-RAJ Document 69 Filed 02/15/19 Page 8 of 8




 1                                 CERTIFICATE OF SERVICE
 2          I certify that on February 15, 2019, I electronically filed the foregoing document
 3   with the Clerk of the Court using the CM/ECF system, which will send notification of
 4   filing to all registered parties.
 5
                                               /s/ Alma R Coria
 6
                                               Senior Legal Assistant
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
       DEFENDANT’S REPLY TO GOVERNMENT’S                        FEDERAL PUBLIC DEFENDER
       RESPONSE TO MOTION ASSERTING                                1601 Fifth Avenue, Suite 700
       PRIVILEGE, IN PART, AND WAIVING                               Seattle, Washington 98101
       PRIVILEGE IN PART REGARDING KARR                                         (206) 553-1100
       TUTTLE DOCUMENTS
       Bernard Hansen et al.; CR18-92RAJ - 8
